[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT AFTER HEARING IN DAMAGES
In this action seeking damages for breach of a construction agreement and violation of the Connecticut Unfair Trade Practices Act (CUTPA) the defendant was defaulted for failure to appear at a pretrial on June 13, 2002. See Practice Book § 14-13. The case was scheduled for a hearing in damages on July 15, 2002. At that time, the court heard testimony from the plaintiff John Neller and considered evidence. Based upon the credible evidence, the court finds that the plaintiff has proven the following damages as to the claims of defective construction with reasonable certainty:
  Repairs:                                  $11,356.78 Future repairs:                           $22,945.50 Attorney's fees:                          $   562.50
Total:                                    $34,864.78
Because the court cannot determine with reasonable certainty the value as to the claims of discrepancies from the contract, the court cannot award any damages on this claim. Expressway Associates II v. Friendly IceCream Corporation of Connecticut, 218 Conn. 474, 476 (1991).
Judgment may enter in favor of the plaintiff in the amount of $34,864.78 plus costs.
DiPentima, J.